848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lywanna COOPER, Plaintiff-Appellee,v.CITY OF NORTH OLMSTED, et al. Defendants-Appellants.
No. 87-3911.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the district court entered following a remand from this court contained in its decision reported at 795 F.2d 1265 (1986).


2
The appellants argue that the district court did not follow the remand instructions in several respects and that its judgment is based on clearly erroneous findings.  A review of the district court's opinion in light of the remand instructions leads this court to conclude that there was no departure from those instructions.  The district court conducted the inquiries required by our decision and stated fully its conclusions.  In addition, to the extent that the district court made additional findings of fact upon remand, those findings are supported by the record and by credibility determinations which are the exclusive province of the trial court.


3
On the entire record, this court concludes that the district court did not commit reversible error.  Accordingly, the judgment of the district court is affirmed.